                                                                                           ;; 5 /,



               IN THE tnriTED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA                        .     n-r
                                                                                 J- \(
                              WAYCROSS DIVISION



ASHLEY LYNDOL JONES,                                                 ■   ■


                                                                                              I




      Petitioner,

V.                                                     CASE NO. CV502-116


BRUCE CHATMAN, Warden Georgia
Diagnostic and Classification
Center,

      Respondent.



                                   ORDER


      Before the Court are the parties' briefings on the merits

of   Petitioner's     Petition     for    Writ    of   Habeas    Corpus            under          28

U.S.C. § 2254.       (Doc. 138;     Doc.    141; Doc.       147.) After careful

consideration,       Petitioner's        petition      is   DENIED.          (Doc.          24.)

Additionally,       Petitioner's    Motion       for   Leave    to   File            Exhibits

(Doc. 147) is DENIED and Petitioner's Motion Requesting Ruling

(Doc. 152) is DISMISSED AS MOOT. The Clerk is DIRECTED to close

this case.


                                   BACKGROUND



I.    FACTUAL HISTORY


      The facts of this case were set forth by the Supreme Court

of Georgia.

      Jones   and    his   co-defendant,      Allen     Bunner,      began           the
      crime spree which led to the death of Keith Holland on
      the night before the murder, when they stole four
